COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ruben Totten v. The State of Texas

Appellate case number:      01-14-00189-CV

Trial court case number:    1365961

Trial court:                228th District Court of Harris County

       On December 6, 2016, we abated this case for the trial court to determine whether
the reporter’s record was accurate. After a hearing on December 7, 2016, the trial court
determined that the reporter’s record contained an inaccuracy. The corrected reporter’s
record was filed on November 8, 2017. Accordingly, we REINSTATE this case on the
Court’s active docket.
       Appellant’s amended brief, if any, is ORDERED to be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 38.6(a), 38.7.
        The State’s amended brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b), 38.7.


       It is so ORDERED.

Judge’s signature:/s/ Sherry Radack
                  Acting individually      Acting for the Court


Date: August 7, 2018